PER CURIAM.
Michael Ray Harvey appeals the district court’s order denying his motion for a preliminary injunction in this action filed pursuant to 42 U.S.C. § 1983 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Harvey v. Mahon, No. CA-02-829-7 (W.D.Va. Sept. 11, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.